Decedent, an outside salesman, who took orders and delivered merchandise, resided in Brooklyn; he took merchandise from the office of his employer ih New York to his home at night. He took the package With instructions to make delivery before repdrtiitg to the office. When he left his home ih the morning he took the package with him. He was killed en route to thé office. The employer’s report contained admission that the decedent received his injuries in the Course of his employment. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Rhodes, McNamee, Crapser and Héñérhan, JJ.